DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of the response filed on June 01, 2022, which has been entered in the file. 
Claim Objections
Claim 22 is objected to because of the following informalities:  
Claim 22 is depended on claim 20. However, the examiner will consider that claim 22 is depended on claim 21. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 9, 10, 12, and 14 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 9, 10, 12, and 14 are depended on the cancelled claim 7.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Allowable Subject Matter
Claims 1, 2, 4-6, 8, 11, 13, 15-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
None of prior art teaches a method of installing transient wireless network infrastructure enabling wireless communications in physical premises comprising sending a wireless gateway device to the physical premises with a parcel, the wireless gateway device associated with the parcel, wherein the wireless gateway device comprises a first type of wireless communications interface, a second type of wireless communications interface, a processor, and an energy source coupled to the processor, based on execution of program code in the non-transitory processor-readable medium by the processor, the wireless gateway device performs operations comprising establishing wireless communications with one or more wireless peripheral devices in the physical premises through the second type of wireless communications interface, wherein each of the one or more wireless peripheral devices includes components comprising the second type of wireless communications interface, a processor coupled to the second type of wireless communications interface, and an energy source coupled to a processor, and a non-transitory processor-readable medium comprising processor-readable program code, and the method comprising removal an adhesive tape platform segment adhered to a respective parcel from the respective parcel renders the adhesive tape platform segment nonfunctional, the parcel comprises printed instructions to keep the wireless gateway device in the physical premises, the printed instructions displayed on one or more of a letter contained inside the parcel, a label adhered to the parcel, on the wireless gateway device, and on a surface of the parcel itself, automatically sending a replacement wireless gateway device to the physical premises with a second parcel, and wherein the components of each wireless peripheral device are encapsulated within a respective segment of adhesive tape as set forth in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEUNG H LEE whose telephone number is (571)272-2401. The examiner can normally be reached 7-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on 571-272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEUNG H LEE/Primary Examiner, Art Unit 2887